Name: 95/485/EC: Council Decision of 30 October 1995 on the conclusion of a Protocol on financial and technical cooperation between the European Community and the Republic of Cyprus
 Type: Decision
 Subject Matter: cooperation policy;  economic policy;  European construction;  Europe
 Date Published: 1995-11-21

 Avis juridique important|31995D048595/485/EC: Council Decision of 30 October 1995 on the conclusion of a Protocol on financial and technical cooperation between the European Community and the Republic of Cyprus Official Journal L 278 , 21/11/1995 P. 0022 - 0022COUNCIL DECISIONof 30 October 1995on the conclusion of a Protocol on financial and technical cooperation between the European Community and the Republic of Cyprus(95/485/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 238, in conjunction with Article 228, paragraph 2, second sentence and paragraph 3, second subparagraph thereof, Having regard to the proposal from the Commission, Having regard to the assent of the European Parliament (1), Whereas the Protocol on financial and technical cooperation between the European Community and the Republic of Cyprus should be approved, HAS DECIDED AS FOLLOWS: Article 1The Protocol on financial and technical cooperation between the European Community and the Republic of Cyprus is hereby approved on behalf of the Community. The text of the Protocol is attached to this Decision. Article 2The President of the Council shall give the notification provided for in Article 21 of the Protocol (2). Done at Luxembourg, 30 October 1995. For the CouncilThe PresidentJ. SOLANA(1) OJ No C 287, 30. 10. 1995. (2) The date of entry into force of the Protocol will be published in the Official Journal of the European Communities by the General Secretariat of the Council.